In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/21 has been entered. Claims 1, 7, 14, and 23 have been amended and claims 5 and 21 cancelled. Claims 1, 2, 4, 6 – 15, 17 – 20, and 22 – 26 are pending.

Response to Amendments / Arguments
Amended claims 1 and 14:
(a)	Applicant added the limitations of cancelled claims 5 and 21 to amended claims 1 and 14 respectively and asserts that the applied prior art does not meet the limitation defining that the first waveguide is a tapered waveguide. In particular, Applicant argues (pp. 8 – 9 of the 
The Examiner respectfully disagrees and notes that the general principle of an adiabatic tapered coupler is applicable to both side-coupled and end-coupled waveguides, but given Applicant’s emphasis on such trivial distinction, the Examiner applied a reference by Lee et al (US 6,697,551 B2) that discloses a pair of optically coupled waveguide cores. Lee explicitly illustrates both embodiments (Figs. 1 and 2) with spatially overlapping cores (which are similar to side-coupled structures wherein waveguide projections on a longitudinal axis overlap) and an embodiment (Fig. 6) with butt-coupled (non-overlapping) waveguides, all embodiments having tapered waveguide ends. 
(b)	Additionally, Applicant in effect argues (pp. 9 – 10) that Sullivan does not expressly teach an adhesive layer. Specifically, Applicant asserts that “The actual attachment mechanism is apparently unspecified. Of course, those of ordinary skill will recognize that any of a variety of techniques may be used for attaching the coupler 32/carrier 40 to the optical ports 12 and 36, and there is nothing in Sullivan to suggest the use of an adhesive layer for this purpose” (2nd complete para. on p. 9).
 The Examiner respectfully disagrees and notes that Applicant’s assertion (i) conflates a suggestion with an express teaching and (ii) is self-defeating. Applicant states that a person of ordinary skill in the art is knowledgeable enough to know a variety of attachment techniques, and yet, maintains that such person is not knowledgeable enough to know a technique that uses adhesion, even when such technique is expressly named by Sullivan and applied to attaching the carrier layer 40 to the cladding 33 of the flexible waveguide 32. So basically, Applicant takes on an untenable position that it is not obvious to the person of ordinary skill in the art that a peripheral portion of the bottom surface of the carrier 40 that extends beyond the flexible waveguide 32 and overlays the ends of the first and seconds waveguides 14,22 can be attached to adhesive, despite the express teaching in Sullivan that a central/middle portion of the same bottom surface is adhered to the flexible waveguide 32. Applicant fails to explain why an effort to use a different attachment technique would be necessary when the entire bottom surface of carrier 40 can have an adhesive layer and thereby be adhered to both the optical waveguide 32 and the first and second waveguides 14,22 as the simplest solution that is also most obvious from the teachings of Sullivan. According to Applicant’s untenable position, if a prior-art reference expressly teaches that a chair seat is attached to a front leg by adhesive, it would not be obvious to a person of ordinary skill in the art that the same seat can be attached to the other legs (and/or other parts of the chair) by using adhesive.  
It is also noted that Applicant appears to apply the teaching-suggestion-motivation (TSM) test in an overly rigid and formalistic way. Applicant is reminded that it has been held by the Supreme Court that “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396. When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions" Id” (MPEP 2141; Section I. THE KSR DECISION AND PRINCIPLES OF THE LAW OF OBVIOUSNESS).
Amended claims 7 and 23:
(a)	Applicant added the limitations in cancelled claims 5 and 21 to amended claims 7 and 23 and asserts that “… the Examiner has failed to establish a prima facie of obviousness when combining ” (p. 10).
The Examiner respectfully disagrees and notes that Applicant’s argument has a typographical error (referring to claims 7 and 23 instead of 1 and 14), is not persuasive on a general level, and is directly addressed by the Lee reference, as explained above for item 4.
(b)	Additionally, Applicant makes an extended argument (pp. 11 – 13) whose nexus is that the Sheridan – Sullivan combination does not suggest that the third waveguide can be formed, by a direct-write process, in situ, after a photosensitive material of the flexible waveguide is disposed on the OPCB. 
The Examiner respectfully disagrees and notes that Applicant appears to have disregarded a detailed explanation provide in the Office Action of 9/24/20 with respect to claim 7 (para. bridging pp. 15 – 16) and with respect to claim 24 to which the Schmidt reference was additionally applied. As was stated in the Office Action, “The Sheridan – Sullivan combination considers that the (channel) third optical waveguide 35 can be UV-written in the slab waveguide (according to Fig. 1 of Sheridan) EITHER prior OR subsequent to attaching the (first and second) ends of the flexible substrate structure 33,35,40 (the left and right ends of the layer 40 in Fig. 2a of Sullivan) to the first waveguide 14 and the second waveguide 22 respectively and (ii) optically couple between the second waveguide 22 and third waveguide 35 (at the optical interface between 36 and 34) and between the first waveguide 14 and third optical waveguides (at the optical interface between 12 and 30). The latter processing sequence (“subsequent to”) fully meets the corresponding recite limitations”. Given Applicant’s emphasis on such routine choices, the Examiner additionally applied Schmidt to claim 7, as the reference was applied to claim 23, Schmidt expressly teaching that an optical waveguide core can be formed, by a direct-write process, in situ, after a photosensitive material of an optical waveguide is disposed on an OPCB. 

Claim Rejections - 35 USC § 112

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 12 is dependent on claim 7 and recites only a limitation that is already included in amended claim 7. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 14, 15, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 5,375,184) in view of Lee et al (US 6,697,551 B2).
Regarding claim 1, Sullivan discloses (e.g., Figs. 1 and 2; Abstract; 1:7 – 10; 1:21 – 59; 2:50 – 4:60) a method for optically coupling at least a first waveguide 14 located on an optical printed circuit board (OPCB) 28 to a second optical waveguide 22 of a surface-mounted device 22,23,18 surface mounted on the OPCB 28, the method comprising (see annotated Fig. 2a below): 
“Clad 15, 23 and 33 provide structural support and optical isolation for waveguides 14, 22 and 35, respectively” at 4:18 – 20); 
attaching a first (right) end (having a port 34) of the flexible waveguide structure 33,35,40 to the surface-mounted device 22,23,18 (having a port 36 that is interfaced and optically coupled with the port 34) for optically coupling light between the second optical waveguide 22 and the third optical waveguide 35 (at interfacing/coupled optical ports/ends 34,36); and 

    PNG
    media_image1.png
    824
    1704
    media_image1.png
    Greyscale
attaching a second (left) end (having a port 30) of the flexible waveguide structure 33,35,40 to the OPCB 28 for optically coupling light between the first optical waveguide 14 and the third optical waveguide 35 (at interfacing/coupled optical ports/ends 12,30). 

Annotated Fig. 2a of Sullivan.

mounted to the OPCB 28 in order to ensure a stable/permanent spatial position of the surface-mounted device 22,23,18 relative to the OPCB 28, its first optical waveguide 14, and alignment marks 24. 
Further, Sullivan expressly teaches that the flexible waveguide structure 33,35,40 can comprise an array of third optical waveguides 35 (waveguide cores) and, as such, is a flexible waveguide array structure (“The coupler may consist of an array of optical waveguides between an array of optical ports and another array of optical ports” in the Abstract, emphasis added).    
Still further, Sullivan expressly teaches that an inner/middle portion of the bottom surface of the carrier/layer 40 is adhered to the cladding of the flexible waveguide 32 in order to support it (“… a carrier adhered to said cladding, for supporting said optical waveguide, having first and second ends proximate to the first and second ports” in claim 2). Hence, Sullivan at the very least renders obvious that the peripheral/end portions of the same bottom surface of the adhesive layer/carrier 40, which extend beyond the flexible waveguide 32 and overlay the ends of the first and seconds waveguides 14,22 (see annotated Fig. 2a), can also be attached to them by using an adhesive layer, in the same manner as the inner section of the carrier 40 is adhered (by an inner section of the same adhesive layer, as illustrated in annotated Fig. 2a) to the cladding 33 (as evident from Fig. 2a and defined by claim 2), in order to attach the first (right) end 34 (interfaces a port 36) and the second (left) end 30 (interfaces a port 12) of the flexible waveguide array structure 33,35,40  to the surface mounted device 22,18 and the OPCB 28, respectively, as intended by Sullivan (“Remaining structure of coupler 32 and carrier 40 can then be attached between optical ports 12 and 36, and serve as optical signal coupler 32” at 4:53 – 56). 
tapered ends are well known in the art and commonly used for improving coupling efficiency. For example, Lee discloses (Fig. 6; Abstract; 4:23 – 36; 6:13 – 24) a pair of optical waveguides 102,104 that are optically coupled to each other by using their tapered ends 108,110. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that at least one of the first, second, and third waveguides 14,22,35 in Sullivan can have, in accordance with the teachings of Lee, at least one tapered end (that interfaces an end of another one of the first, second, and third waveguides) and be a tapered waveguide The motivation for tapering a waveguide end is that such tapered end can gradually change/transform a size and/or a shape of an optical mode of one waveguide in order to better match the size and/or shape to those of an optical mode of another waveguide (with a different core size and/or refractive index) and to thereby decrease mode conversion loss and improve the coupling efficiency between the two waveguides (“A mode transformer that enables low-loss coupling between optical modes of two waveguides with different index difference. The mode size and the effective index are gradually changed between two waveguides to gradually transform the mode shape, size, and speed with minimum power loss” in the Abstract of Lee).
In light of the foregoing analysis, the Sullivan – Lee combination teaches expressly or renders obvious all of the recited limitations.
Regarding claim 14, Sullivan discloses (e.g., Figs. 1 and 2; Abstract; 1:7 – 10; 1:21 – 59; 2:50 – 4:60) an optical arrangement 10, comprising (see annotated Fig. 2a provided above for claim 1): 
an optical printed circuit board (OPCB) (comprising waveguides 14, 22, a photonic integrated circuit chip 18, and a board 28, wherein any one of 18 and 28 can be a planar printed circuit board; 1:54 – 59) having at least a first optical waveguide 14 formed therein (Fig. 1b; 2:67 – 68); 

a flexible waveguide structure (comprising 33,35,40)  (Abstract; 3:63 – 4:30) having at least a third waveguide 35 disposed therein (“Clad 15, 23 and 33 provide structural support and optical isolation for waveguides 14, 22 and 35, respectively” at 4:18 – 20), a first (right) end of the flexible waveguide structure 33,35,40 being surface mounted/attached (by using an adhesive bottom surface of 40 and an endface surface 34 of 35; Fig. 2a; 4:53 – 56; claim 2) to the surface-mounted device 22,23,18 for optically coupling light between the second and third optical waveguides (22 and 35 respectively) and a second (left) end of the flexible waveguide structure 33,35,40 being surface mounted (by using a bottom surface of 40 and an endface surface 30 of 35; Fig. 2a; 4:53 – 56) to the OPCB (its part 14,15,28) for optically coupling light between the first optical waveguide 14 and the third optical waveguide 32.
Sullivan teaches that the at least one surface-mounted device 22,23,18 is disposed on the OPCB 28 (Figs. 1a and 2) and at the very least renders obvious that the at least one surface-mounted device 22,23,18 is mounted to the OPCB 28 in order to ensure a stable/permanent spatial position of the surface-mounted device 22,18 relative to the OPCB 28, its first optical waveguide 14, and alignment marks 24. 
Further, Sullivan expressly teaches that the flexible waveguide structure 33,35,40 can comprise an array of third optical waveguides 35 (waveguide cores) and, as such, is a flexible waveguide array structure (“The coupler may consist of an array of optical waveguides between an array of optical ports and another array of optical ports” in the Abstract, emphasis added).    
an inner/middle portion of the bottom surface of the carrier/layer 40 is adhered to the cladding of the flexible waveguide 32 in order to support it (“… a carrier adhered to said cladding, for supporting said optical waveguide, having first and second ends proximate to the first and second ports” in claim 2). Hence, Sullivan at the very least renders obvious that the peripheral/end portions of the same bottom surface of the adhesive layer/carrier 40, which extend beyond the flexible waveguide 32 and overlay the ends of the first and seconds waveguides 14,22 (see annotated Fig. 2a), can also be attached to them by using adhesive, in the same manner as the inner section of the carrier 40 is adhered (by an inner section of the same adhesive layer, as illustrated in annotated Fig. 2a) to the cladding 33 (as evident from Fig. 2a and defined by claim 2), in order to attach the first (right) end 34 (interfaces a port 36) and the second (left) end 30 (interfaces a port 12) of the flexible waveguide array structure 33,35,40  to the surface mounted device 22,18 and the OPCB 28, respectively, as intended by Sullivan (“Remaining structure of coupler 32 and carrier 40 can then be attached between optical ports 12 and 36, and serve as optical signal coupler 32” at 4:53 – 56). 
While Sullivan teaches only waveguides with widths that are constant along the longitudinal axes of the waveguides, waveguides with tapered ends are well known in the art and commonly used for improving coupling efficiency. For example, Lee discloses (Fig. 6; Abstract; 4:23 – 36; 6:13 – 24) a pair of optical waveguides 102,104 that are optically coupled to each other by using their tapered ends 108,110. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that at least one of the first, second, and third waveguides 14,22,35 in Sullivan can have, in accordance with the teachings of Lee, at least one tapered end (that interfaces an end of another one of the first, second, and third waveguides) and be a tapered waveguide The motivation for tapering a waveguide end is that tapered end can gradually change/transform a size and/or a shape of an optical mode of one waveguide in order to better match the size and/or shape to those of an optical mode of another waveguide (with a different core size and/or refractive index) and to thereby decrease mode conversion loss and improve the coupling efficiency between the two waveguides (“A mode transformer that enables low-loss coupling between optical modes of two waveguides with different index difference. The mode size and the effective index are gradually changed between two waveguides to gradually transform the mode shape, size, and speed with minimum power loss” in the Abstract of Lee).
In light of the foregoing analysis, the Sullivan – Lee combination teaches expressly or renders obvious all of the recited limitations.
Regarding claims 2 and 15, Sullivan expressly teaches that the flexible waveguide array structure 33,35,40 is a polymer waveguide array structure comprising an array of polymer waveguides 35 made of a polyimide polymer material (3:53 – 57; Abstract).
Regarding claim 4, Sullivan expressly teaches that the step of attaching the first (right) end of the flexible waveguide array structure 35,33,40 to the surface mounted device 22,23,18 includes aligning the third waveguide 35 and the second waveguide 22 (by using alignment/registration marks 50, as shown in Fig. 1a) to establish optical coupling therebetween and attaching the second (left) end of the flexible waveguide array structure 35,33,40 to the OPCB 28 includes aligning the third waveguide 35 and the first waveguide 14 (by using alignment/registration marks 24, as shown in Fig. 1a) to establish optical coupling therebetween.
Regarding claims 6 and 22, Sullivan expressly teaches that the surface mounted device 22,23,18 can be a photonic integrated circuit (PIC) (“photonic integrated circuit chip 18” at 2:53 – 55).
Regarding claim 20, Sullivan expressly teaches that at least first (14), second (22) and third (35) waveguides each comprise a waveguide array: Sullivan states that “The coupler may (Abstract) and that the ports 12 and 36 can be optical waveguides (14 and 22 respectively). 

Claims 7 – 13 and 23 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over “UV-written channel waveguides in ion-exchanged Pyrex,” by Sheridan et al, Proceedings of European Conference on Integrated Optics, Apr 2003 (hereinafter Sheridan) in view of Sullivan, in view of “Application of two-photon 3D lithography for the fabrication of embedded ORMOCER waveguides” by Schmidt et al, Proceedings of SPIE, vol. 6476, 64760, 2007 (hereinafter Schmidt), and further in view of Lee.
Regarding claims 7 and 12, Sheridan describes (Fig. 1; Sections “Experimental” and “Results”) a method for direct UV writing of an optical channel waveguide, the method comprising the steps of: 
providing a substrate structure (comprising a substrate and a top ion-exchanged planar layer) configured as a slab waveguide (due to a refractive index of the ion-exchanged planar layer being higher than that of the substrate) to confine light in a first (height/depth) direction (a vertical direction in Fig. 1; “The mode is confined in the vertical plane by the higher index of the ion-exchange layer compared to that of the substrate (1.474 and 1.471 respectively)”, 2nd para. in Section “Results”); 
forming at least a third optical waveguide (a UV-written channel waveguide in Fig. 1) in the substrate structure (its top layer, i.e., the ion-exchanged planar layer) so that light can be (i) confined in both transverse directions, including a lateral (width) direction perpendicular to the first (height) direction as well as in the first (height) direction (two-dimensional/width-height light confinement is shown in Fig. 2).
Sheridan applies, by way of example but not limitation, the described method of direct UV writing to glass materials and does not detail a variety of other suitable/workable optical printed circuit boards) in which the described method can be applied, including applications using other materials, such as flexible polymer materials. However, Sullivan discloses (e.g., Figs. 1 and 2; Abstract; 1:7 – 10; 1:21 – 59; 2:50 – 4:60) a method for optically coupling at least a first waveguide 14 located on an optical printed circuit board (OPCB) 28 to a second optical waveguide 22 of a surface-mounted device 22,23,18 surface mounted on the OPCB 28, comprising (see annotated Fig. 2a provided above for claim 1): 
providing a flexible substrate structure (comprising 33,35,40); 
forming at least a third optical waveguide 35 (a channel optical waveguide; 3:53 – 56) in the flexible substrate structure 32 so that light can be optically coupled between the second and third waveguides (22 and 35 respectively) and between the first and third optical waveguides (14 and 35 respectively);
attaching a first (right) end of the flexible substrate structure 35 to the surface-mounted device 22,23,18; and 
attaching a second (left) end of the flexible substrate structure 35 to the OPCB 28.
Sullivan teaches that the at least one surface-mounted device 22,23,18 is disposed on the OPCB 28 (Figs. 1a and 2) and at the very least renders obvious that the at least one surface-mounted device 22,18 is mounted to the OPCB 28 in order to ensure a stable/permanent spatial position of the surface-mounted device 22,18 relative to the OPCB 28, its first optical waveguide 14, and alignment marks 24. 
Further, Sullivan expressly teaches that the flexible waveguide structure 33,35,40 can comprise an array of third optical waveguides 35 (waveguide cores) and, as such, is a flexible array structure (“The coupler may consist of an array of optical waveguides between an array of optical ports and another array of optical ports” in the Abstract, emphasis added).    
Still further, Sullivan expressly teaches that optical waveguide can be directly UV-written in the disclosed polymer material (photosensitive polyimides, “Optical channel waveguides are made using plasma etch processes to delineate the channel as well as direct-write processes on photosensitive polyimides. These processes are known to those skilled in the art” at 3:29 – 31; “optical channel waveguide 14 formed with polymeric materials, such as the polyimides” at 3:13 – 14; “The channel waveguide 32 thickness typically used for rectangular polyimide channel waveguides is sufficiently thick and sturdy” at 3:53 – 56, emphasis added).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the method of direct UV-writing of optical waveguides, as described by Sheridan, can be applied to the formation/UV-writing of the channel waveguide 35 of the flexible waveguide structure 33,35,40 of Sullivan, as a matter of a suitable/workable application of the method of Sheridan, so that optical devices/ports on a circuit board can be optically interconnected (e.g., the Abstract of Sullivan). It is noted that Sullivan expressly states that optical waveguides can be directly UV-written in such flexible polymer materials as photosensitive polyimides (3:29 – 31). 
	The Sheridan – Sullivan combination renders obvious, at least on a general level, that the (channel) third optical waveguide 35 can be UV-written in the slab waveguide (according to Fig. 1 of Sheridan) EITHER prior OR subsequent to attaching the (first and second) ends of the flexible substrate structure 33,35,40 (the left and right ends of the layer 40 in Fig. 2a of Sullivan) to the first waveguide 14 and the second waveguide 22 respectively and (ii) optically couple between the second waveguide 22 and third waveguide 35 (at the optical interface between 36 and 34) and between the first waveguide 14 and third optical waveguides (at the optical interface between 12 and 30). These two processing sequences differ only in the order of steps and are explicitly illustrate such order of steps, Schmidt expressly teaches that an optical waveguide core can be formed, by a direct-write process, in situ and subsequent to disposing a photosensitive material of an optical waveguide on an OPCB. Specifically, Schmidt describes (Sections 3.2 and 3.3; Figs. 4 and especially Fig. 5) a direct UV-writing process for writing a waveguide core in a flexible waveguide array structure (ORMOCER film; ORM in Fig. 5) and thereby optically connect two optical elements (LD and PD in Fig. 5) after the flexible waveguide array structure is disposed (by drop casting) on the top surface of a support substrate (FR4 in Fig. 5) and cured to fix the flexible waveguide structure in its entirety (including the first and second ends) to the support substrate. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the core 35 of the third waveguide 32 in Sullivan can be directly UV-written in the flexible substrate subsequent to disposing its photosensitive material on the OPCB, as a suitable/workable processing sequence that is generally rendered obvious by the Sheridan – Sullivan combination and ensures accurate placement/alignment of the ends of optically coupled waveguides (Section 3 of Schmidt). 
While the Sheridan – Sullivan – Schmidt combination considers only waveguides with widths that are constant along the longitudinal axes of the waveguides, waveguides with tapered ends are well known in the art and commonly used for improving coupling efficiency. For example, Lee discloses (Fig. 6; Abstract; 4:23 – 36; 6:13 – 24) a pair of optical waveguides 102,104 that are optically coupled to each other by using their tapered ends 108,110. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the tapered end (that interfaces an end of another one of the first, second, and third waveguides) and be a tapered waveguide The motivation for tapering a waveguide end is that such tapered ends can gradually change/transform a size and/or a shape of an optical mode of one waveguide in order to better match the size and/or shape to those of an optical mode of another waveguide (with a different core size and/or refractive index) and to thereby decrease mode conversion loss and improve the coupling efficiency between the two waveguides (“A mode transformer that enables low-loss coupling between optical modes of two waveguides with different index difference. The mode size and the effective index are gradually changed between two waveguides to gradually transform the mode shape, size, and speed with minimum power loss” in the Abstract of Lee).
In light of the foregoing analysis, the Sheridan – Sullivan – Schmidt – Lee combination teaches expressly or renders obvious all of the recited limitations.
	It is also noted that the teachings of Sheridan (a method of direct UV-writing of channel optical waveguides in a slab optical waveguide) can be applied to modify the structure and method of Sullivan and provide an alternative round(s) of rejections with the benefit of in-situ writing of optical waveguides directly on an OPCB. 
As a relevant comment and aside, it is noted that alignment features in Sullivan can be used EITHER for aligning of the third optical waveguide(s) 35 formed in the flexible waveguide array structure 33,35,40 prior to attaching it to the OPCB 28 (as in Sullivan and in one of the two possible implementations according to the Sheridan – Sullivan combination) OR for accurately positioning/aligning the third optical waveguide(s) 35 with respect to the ends of the first and second waveguides 14,22 as the third optical waveguide(s) 35 is being written in the flexible waveguide array structure 33,35,40 subsequent to attaching it to the OPCB 28 (as in the other of the ) (see also the arguments above in the Section “Response to Amendments / Arguments” in the Office Action of 9/24/20). 
Regarding claim 8, the Sheridan – Sullivan – Schmidt – Lee combination considers that the flexible substrate structure 33,35,40 includes a photosensitive material (from which the waveguide core 35 is formed by UV writing, according to Sheridan; Sections “Experimental” and “Results”) and forming the at least third optical waveguide 32 includes photolithographically forming the at least third optical waveguide 32  (Figs. 3c and 3d of Sullivan; “Multi-layer polymeric thin-film deposition, solvent removal or curing, and a photolithographic and etching processes are then carried out to form optical coupler 32 having core 35, clad 33, carrier 40, and end faces 30 and 34” at 4:39 – 42 of Sullivan, emphasis added; Sections “Experimental” and “Results” in Sheridan).  
Regarding claims 9 and 10, the Sheridan – Sullivan – Schmidt – Lee combination considers that the flexible substrate structure 33,35,40 further comprises an optically transparent supporting layer (33,40 in Sullivan which corresponds to a substrate in Fig. 1 of Sheridan) on which the photosensitive material (from which the third optical waveguide core 35 is formed) is located. The optically transparent supporting layer 33,40 has a lower refractive index than the photosensitive material, as a suitable/workable choice, so that the optically transparent supporting layer 33,40 functions as a cladding for the waveguide core 35 (with a higher refractive index, as required for waveguiding; 3:18 – 28 of Sullivan; 2nd para. of Section “Results” in Sheridan).
Regarding claim 11, Sullivan expressly teaches that at least first (14), second (22) and third (35) waveguides each comprise a waveguide array: Sullivan states that “The coupler may consist of an array of optical waveguides between an array of optical ports and another array of optical ports” (Abstract) and that the ports 12 and 36 can be optical waveguides (14 and 22 respectively).
Regarding claim 13, Sullivan expressly teaches that the surface mounted device 22,23,18 can be a photonic integrated circuit (PIC) (“photonic integrated circuit chip 18” at 2:53 – 55).
Regarding claim 24, the Sheridan – Sullivan – Schmidt – Lee combination considers that the flexible substrate structure includes a plurality of optical layers, an underlying one of the plurality of optical layers (layer 35 in Fig. 2a of Sullivan which corresponds to the ion-exchanged planar layer in Fig. 1 of Sheridan) serving as the slab waveguide confining light in the first (height) direction and an overlying one of the plurality of optical layers serving as a cladding layer (layer 33,40 in Fig. 2a of Sullivan which corresponds to the substrate in Fig. 1 of Sheridan), the third waveguide (the waveguide core 35 in Fig. 2a of Sullivan which corresponds to the UV-written channel waveguide in Fig. 1 of Sheridan) being formed in the underlying one (slab waveguide) of the plurality of optical layers.
Regarding claim 23, the teachings of Sheridan, Sullivan, Schmidt, and Lee combine (see the arguments and motivation for combining, as applied above for claim 7) to contemplate a method for optically coupling at least a first optical waveguide 14 located on an optical printed circuit board (OPCB) 28 to a second optical waveguide 22 of a surface-mounted device 22,23,18 surface mounted on the OPCB 28 (see annotated Fig. 2a of Sullivan provided above for claim 1), the method meeting all of  the recited limitations, as detailed above for claim 7.
Specifically, the Sheridan – Sullivan – Schmidt – Lee combination considers that the third optical waveguide 32 (its core 35) of Sullivan can be directly UV-written in a polymer substrate structure 33,35,40 (comprising a polyimide polymer material, as taught by Sullivan) subsequent to attaching its first/second ends to the surface-mounted device 22,23,18 and the OPCB 28 
fastening a first (right) end of a polymer substrate structure 33,35,40 (comprising a polyimide polymer material according to Sullivan; 3:53 – 57; 4:39 – 40) to a surface-mounted device 22,23,18 located on the OPCB, the polymer substrate structure 33,35,40  being configured as a slab waveguide (layer 35 in Fig. 2a of Sullivan which corresponds to the ion-exchanged planar layer in Fig. 1 of Sheridan) to confine light in a first (height/depth) direction (“The mode is confined in the vertical plane by the higher index of the ion-exchange layer compared to that of the substrate (1.474 and 1.471 respectively)”, 2nd para. in Section “Results” of Sheridan); 
fastening a second (left) end of the polymer substrate structure 33,35,40 to the OPCB 28; and 
UV-writing a (channel) third optical waveguide core to respectively start and end it so that the waveguide core optically couples the first optical waveguide 12 to the second optical waveguide 22, the (channel) waveguide core being configured to confine light in a lateral (width) direction perpendicular to the first (height) direction as well as in the first (height) direction (two-dimensional/width-height light confinement is shown in Fig. 2 of Sheridan).
The Sheridan – Sullivan combination generally suggests that first and second locations at which the waveguide core is to start and end need to be determined prior to the UV-writing of the waveguide core. Furthermore, such step is well known in the art. In this regard, Schmidt describes (Sections 3.2 and 3.3; Figs. 4 and especially Fig. 5) a direct UV-writing process for writing a waveguide core in a flexible waveguide array structure (ORMOCER film; ORM in Fig. 5) and thereby optically connect two optical elements (LD and PD in Fig. 5) after the flexible waveguide array structure is disposed (by drop casting) on the top surface of a support substrate 
determining first and second locations at which a waveguide core is to respectively start and end so that the waveguide core optically couples the first optical waveguide to the second optical waveguide (Section 3.3 of Schmidt); 
based on the identified first and second locations, creating a mask layout pattern (intedned layout) that is to be transferred to a photosensitive material (ORMOCER) in the polymer substrate structure (Section 3.3 of Schmidt); and 
projecting the mask layout pattern onto the photosensitive material to photolithographically form the waveguide core in the photosensitive material (as shown in Fig. 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the method of the Sheridan – Sullivan combination can be performed by using the additional steps, which are generally suggested by the Sheridan – Sullivan combination and expressly taught/detailed by Schmidt, in order to accurately align UV-written waveguide core(s) with the ends of the first waveguide 14 and the second waveguide 22 and thereby maximize optical coupling efficiency.
While the Sheridan – Sullivan – Schmidt combination considers only waveguides with widths that are constant along the longitudinal axes of the waveguides, waveguides with tapered ends are well known in the art and commonly used for improving coupling efficiency. For example, Lee discloses (Fig. 6; Abstract; 4:23 – 36; 6:13 – 24) a pair of optical waveguides 102,104 that are optically coupled to each other by using their tapered ends 108,110. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the tapered end (that interfaces an end of another one of the first, second, and third waveguides) and be a tapered waveguide The motivation for tapering a waveguide end is that such tapered ends can gradually change/transform a size and/or a shape of an optical mode of one waveguide in order to better match the size and/or shape to those of an optical mode of another waveguide (with a different core size and/or refractive index) and to thereby decrease mode conversion loss and improve the coupling efficiency between the two waveguides (“A mode transformer that enables low-loss coupling between optical modes of two waveguides with different index difference. The mode size and the effective index are gradually changed between two waveguides to gradually transform the mode shape, size, and speed with minimum power loss” in the Abstract of Lee).
In light of the foregoing analysis, the Sheridan – Sullivan – Schmidt – Lee combination teaches expressly or renders obvious all of the recited limitations.
Regarding claims 25, the Sheridan – Sullivan – Schmidt – Lee combination considers that the flexible substrate structure includes a plurality of optical layers, an underlying one of the plurality of optical layers (layer 35 in Fig. 2a of Sullivan which corresponds to the ion-exchanged planar layer in Fig. 1 of Sheridan) serving as the slab waveguide confining light in the first (height) direction and an overlying one of the plurality of optical layers serving as a cladding layer (layer 33,40 in Fig. 2a of Sullivan which corresponds to the substrate in Fig. 1 of Sheridan), the third waveguide (the waveguide core 35 in Fig. 2a of Sullivan which corresponds to the UV-written channel waveguide in Fig. 1 of Sheridan) being formed in the underlying one (slab waveguide) of the plurality of optical layers.
Regarding claim 26, the Sheridan – Sullivan – Schmidt – Lee combination considers that determining the first and second locations at which the waveguide core is to respectively “Fig. 1: (a) Scheme of optical setup. Main components of the system are the Ti:Sapphire laser source, the electrooptical pulse picker / attenuator, spatial filter, confocal z gauging setup with photo diode, 3-axes stage, and machine vision”; “The enormous flexibility of this lithographic method allows an implementation of machine vision capabilities including sample registration and surface mapping” in Section 3, emphasis added).

Claims 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Lee, in view of Garner, and further in view of Schmidt.
Regarding claim 17, Sullivan expressly teaches that “Optical channel waveguides are made using plasma etch processes to delineate the channel as well as direct-write processes on photosensitive polyimides. These processes are known to those skilled in the art” and references, by way of example but not limitation, relevant prior art (3:29 – 31, emphasis added). While the teachings of Sullivan generally suggest that a waveguide can be written, by a direct-write process, in a flexible waveguide array structure 33,35,40 (either prior or subsequent to attaching its ends to first waveguide 14 and the second optical waveguide 22), Sullivan does not explicitly illustrate the application of such direct-write process to a flexible optical waveguide. However, Garner discloses (e.g., Fig. 16; 0082) a flexible optical waveguide 352 whose ends are optically coupled to a pair of other waveguides 354,356. Garner expressly teaches that the flexible optical waveguide 352 can be formed by a direct-write process (“laser inscription” at para. 0071). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the flexible waveguide array structure 33,35,40 of Sullivan (its portion 35) can be formed by a direct-write process, as a suitable/workable fabrication method that is generally suggested by Sullivan and specifically identified for flexible waveguides by Garner. 
direct-write process, such as the use of a photosensitive material and photolithography, even though such particulars are well known in the art. For example, Schmidt describes (Sections 3.2 and 3.3; Figs. 4 and especially Fig. 5) a direct-write process that is used to write a waveguide in a flexible waveguide array structure (ORMOCER film; ORM in Fig. 5) and thereby optically connect two optical elements (LD and PD in Fig. 5) after the flexible waveguide array structure is disposed (by drop casting) on the top surface of a support substrate (FR4 in Fig. 5) and cured to fix the flexible waveguide structure in its entirety (including the first and second ends) to the support substrate.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the flexible waveguide array structure 33,35,40 of Sullivan (its portion 35) can include, in accordance with the teachings of Schmidt, a photosensitive material in which the at least third optical waveguide 35 can be UV-written. The motivation for using the UV-writing method is that it ensures accurate alignment of the waveguide 35 with the first optical waveguide 14 and the second optical waveguide 22 and thereby maximize optical coupling efficiency (e.g., “The enormous flexibility of this lithographic method allows an implementation of machine vision capabilities including sample registration and surface mapping that are prerequisites to make the waveguide alignment and coupling a part of the waveguide fabrication process” in Section 3 of Schmidt).
 The Sullivan – Lee – Garner – Schmidt combination considers that the at least third optical waveguide 35 is a photolithographically formed optical waveguide (Figs. 3c and 3d of Sullivan; “Multi-layer polymeric thin-film deposition, solvent removal or curing, and a photolithographic and etching processes are then carried out to form optical coupler 32 having core 35, clad 33, carrier 40, and end faces 30 and 34” at 4:39 – 42 of Sullivan, emphasis added; Sections “Experimental” and “Results” in Sheridan).
Regarding claims 18 and 19, the Sullivan –– Lee – Garner – Schmidt combination considers that the flexible substrate structure 33,35,40 further comprises an optically transparent supporting layer (33,40,15 in Sullivan) on which the photosensitive material (from which the third optical waveguide core 35 is formed/UV-written) is located. The optically transparent supporting layer 33,40,15 has a lower refractive index than the photosensitive material, as a suitable/workable choice, so that the optically transparent supporting layer 33,40 functions as a cladding for the waveguide core 35 (with a higher refractive index, as required for waveguiding; 3:18 – 28 of Sullivan).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0116741 A1
US 2016/0238786 A1
US 2017/0343733 A1
US 8,442,368 B1
US 2012/0224804 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896